232 F.2d 636
TRADE UNION COURIER PUBLISHING CORPORATION, a corporation, and Maxwell C. Raddock, Charles Raddock and Bert Raddock, individually and as officers of said corporation, Petitioners,v.FEDERAL TRADE COMMISSION, Respondent.
No. 11723.
United States Court of Appeals Third Circuit.
Argued April 13, 1956.
Decided May 10, 1956.
Rehearing Denied June 12, 1956.

Petition to Review Order of Federal Trade Commission.
Edward L. Smith, Washington, D. C. (Daniel & Smith, Washington, D. C., on the brief), for petitioners.
James E. Corkey, Washington, D. C. (Earl W. Kintner, Gen. Counsel, Robert B. Dawkins, Asst. Gen. Counsel, E. K. Elkins, Attorney, Washington, D. C., for Federal Trade Commission, on the brief), for respondent.
Before BIGGS, Chief Judge, and McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
The record in this case fully supports the findings and conclusions of the Federal Trade Commission. These are clear and definite. The proceeding was in the public interest. The Commission committed no error when it issued the cease and desist order. Pursuant to the Federal Trade Commission Act, § 5(c), 15 U.S.C.A. § 45(c), a decree will be entered by this court affirming the Commission's order and requiring the petitioners to obey its provisions.